Banke, Judge.
The defendant was tried for murder, found guilty of voluntary manslaughter, and sentenced to serve two years in prison followed by eight years on probation. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the defendant guilty of voluntary manslaughter beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The jury was fully and properly charged on the defendant’s right of self-defense. The evidence did not demand an additional charge on defense of habitation (Code Ann. § 26-903) in the absence of a specific request for such a charge. Accord Moore v. State, 239 Ga. 498 (238 SE2d 49) (1977); Bremer v. State, 148 Ga. App. 461 (251 SE2d 355) (1977).
3. The trial court did not err in sustaining an objection to the defendant’s testimony that he had seen the victim carry weapons in the past. The testimony was not admissible as proof that the victim had a violent character, since the general character of the deceased for violence may not be proven by specific acts. Music v. State, 244 Ga. 832 (1) (262 SE2d 128) (1979); Black v. State, 230 Ga. 614 (3) (198 SE2d 314) (1973). The defendant’s assertions to the contrary notwithstanding, this testimony did not tend to show that the victim was hostile towards the defendant, and therefore it was not admissible under Shaw v. State, 241 Ga. 308 (1) (245 SE2d 262) (1978).
4. The court was authorized by the evidence to conclude that the defendant made his statement to police freely and voluntarily, and after he had been given the Miranda warnings. See generally Gates v. State, 244 Ga. 587, 590-591 (261 SE2d 349) (1979).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.